Title: To Alexander Hamilton from William S. Smith, 19 March 1800
From: Smith, William Stephens
To: Hamilton, Alexander


          
            Major General Hamilton
            Sir.
            Union Brigade March 19th. 1800
          
          I am much incommoded by the Conduct of Store keepers, who have built small Houses, near the line—I have centinels posted near to prevent soldiers going in their houses, but it has very little effect—by the enclosed reports of the officers of the day, you will notice in part the Conduct of these people—will you favour me with your advice, how I can treat them?
          I have the honor to be with great respect Sir, Your most Obedt Humble Servt.
          
            W. S. Smith Lt. Colo. of ye. 12th
          
        